Citation Nr: 0832514	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In April 2007, the veteran testified before a Hearing Officer 
at the RO.  In February 2008, the veteran testified at a 
videoconference hearing before Kathleen Gallagher, a Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case. 

In March 2008, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. § 
20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.

In March 2008, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has provided credible testimony to the effect 
that he sustained an injury to the right hip in an in-service 
truck accident.  

2.  The evidence is in equipoise as to whether the veteran's 
current right hip disability is causally related to that in-
service injury.




CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, a right hip 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

In August 2005, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a right hip disability.  

Upon receipt of the claim, the RO made numerous attempts to 
obtain the veteran's service medical records.  Unfortunately, 
the National Personnel Records Center (NPRC) unambiguously 
advised VA that the veteran's service medical records were 
not available, having been destroyed in the July 1973.  No 
alternative service records could be reconstructed or 
located.  

The record on appeal contains VA and private medial evidence 
showing that the veteran had complaints of episodic right hip 
pain since 1953.  X-ray studies of the right hip in July 2006 
show mild degenerative changes.  

At April 2007 and February 2008 hearings, the veteran 
testified that he had been riding as a passenger in a truck 
when the driver fell asleep and ran off the road, hitting a 
tree.  The veteran indicated that he was examined in a field 
hospital after the accident and he reported right hip pain.  
He indicated that no abnormalities were noted after the 
accident other than a very bad bruise and he was returned to 
duty.  The veteran indicated that since service, he continued 
to experience intermittent right hip pain, which had worsened 
in recent years.  

In support of his testimony, the veteran submitted an April 
2007 statement from his spouse of fifty-two years 
corroborating his history of an in-service right hip injury.  
Unfortunately, the veteran's spouse passed away in September 
2007.  In her April 2007 statement, however, the veteran's 
spouse indicated that she and the veteran met in 1950 and 
dated until he was transferred to Germany.  While he was 
overseas, she indicated that the veteran wrote her letters in 
which he described his hip injury from the truck accident.  
She indicated that when he returned in 1954, the veteran had 
a slight limp and occasional pain in his right hip.  She 
indicated that they married in 1955 and been married since 
that time.  In addition to the statement from his late 
spouse, the veteran has also submitted copies of photographs 
taken of the truck after the accident which reveal damage to 
the front.  

In connection with his claim, the veteran underwent VA 
medical examination in June 2007.  On examination, the 
veteran reported that he had sustained a right hip injury 
during service.  Since that time, he indicated that he had 
experienced pain in the right hip on an intermittent basis 
without precipitating factors.  The diagnosis was right hip 
musculoligamentous strain.  The examiner indicated that 
absent medical evidence corroborating the veteran's claim of 
an in-service right hip injury, it was less likely that the 
veteran's hip disability was incurred in service.  

In April 2008, the veteran again underwent VA medical 
examination at which he reported that he had sustained a 
right hip injury during service after the truck in which he 
was riding went off the road and hit a tree.  He indicated 
that he was examined in the field after the accident.  The 
examiner indicated that in reviewing the record, he noted 
that the veteran's service medical records had been 
destroyed; however, the veteran's spouse had provided a 
statement indicating that she had noticed that the veteran 
had walked with a limp and complained of hip pain after his 
separation from service.  After examining the veteran, the 
examiner diagnosed chronic strain of the right hip tendons.  
After reviewing the record, the examiner concluded that the 
veteran's right hip disability was as likely as not caused by 
his in-service motor vehicle accident.  He explained that the 
location and character of the veteran's right hip pain had 
been consistent since the accident, although it had increased 
in severity since that time.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

In this case, the RO has denied the veteran's claim of 
service connection for a right hip disability, finding that 
there is no evidence that the veteran's disability was 
incurred in service.

The Board acknowledges that the veteran's service medical 
records are unavailable, through no fault of his own.  
However, despite the conclusions of the RO, the Board finds 
that the record on appeal does contain competent evidence of 
an in-service right hip injury.

While there are no service medical records documenting an in-
service injury, the veteran has provided statements and 
testimony outlining an in-service injury to his right hip in 
a truck accident.  He has also described observing a very bad 
bruise on his right hip and experiencing right hip pain after 
the accident.  The Board finds that the veteran's right hip 
bruise and pain are kind of conditions to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, in addition to being competent, Board finds 
that the veteran's statements regarding his in-service right 
hip injury are credible.  The Board has observed the 
veteran's demeanor during the personal hearing, and further 
notes the consistency of his reports of the in-service truck 
accident and post-accident symptoms.  Based on these factors, 
the Board finds the veteran's testimony to be forthright and 
credible.

Further adding to the credibility of the veteran's statements 
is the fact that he has submitted supporting evidence.  
First, the veteran has provided an April 2007 statement from 
his spouse of fifty-two years corroborating his statements of 
an in-service right hip injury and post-service symptoms.  In 
addition, the veteran has submitted copies of photographs 
taken of the truck after the accident which reveal damage to 
the front.  

For these reasons, the Board finds that the record on appeal 
contains sufficient evidence to establish that the veteran 
sustained a right hip injury during service.  As noted, 
however, that an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  

In this case, in June 2007, a VA examiner indicated that it 
was her opinion that it was less likely that the veteran's 
right hip disability was incurred in service.  She based her 
conclusion on the lack of service medical records documenting 
a right hip injury.  

On the other hand, after duly considering the veteran's 
statements regarding his in-service right hip injury, a 
second VA examiner concluded in April 2008 that it was as 
least as likely as not that the veteran's current right hip 
disability was caused by the in-service injury.

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both examiners 
who provided opinions in this case are clearly competent to 
render a medical opinion as to the etiology of the veteran's 
right hip disability.  However, unlike the April 2008 VA 
medical examiner, the June 2007 VA examiner erroneously 
failed to consider the veteran's credible and competent 
statements of an in-service right hip injury, reducing the 
probative value of her opinion.  Thus, the Board concludes 
that the April 2008 VA medical opinion has greater probative 
value, as the examiner provided a rationale for his 
conclusion, based on the evidence of record.  As noted, that 
examiner concluded that it was at least as likely as not that 
the veteran's current right hip disability was incurred in 
service.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
in equipoise and therefore sufficient to award service 
connection for a right hip disability.


ORDER

Entitlement to service connection for residuals of a right 
hip injury is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


